          Case 1:20-cv-02722-RA-SLC Document 25 Filed 08/17/21 Page 1 of 3

                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
                                                                  DATE FILED: 08/17/21
 REATHIE MACK,

                               Plaintiff,
                                                                    20-CV-2722 (RA)
                          v.                                 ORDER ADOPTING REPORT
                                                              AND RECOMMENDATION
 COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Reathie Mack brings this action under Section 205(g) of the Social Security Act, 42

U.S.C. § 405(g), against the Commissioner of the Social Security Administration (the

“Commissioner”), seeking review of the Commissioner’s decision to deny her November 2012

application for Disability Insurance Benefits (“DIB”) under the Social Security Act. See Dkt. 1. Both

of the parties have filed motions for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). Dkt. 18, 21. Plaintiff argues that the Administrative Law Judge (“ALJ”) failed to

apply the correct legal standard to the evidence and her decision was not supported by substantial

evidence. Dkt. 19. The Commissioner responds that the ALJ Decision was supported by substantial

evidence and should be affirmed. Dkt. 22. Currently before the Court is Magistrate Judge Cave’s

detailed and well-reasoned Report and Recommendation, dated July 26, 2021. Dkt. 24 (the “Report”).

The Report finds that the ALJ committed reversible error by both “fail[ing] to properly weigh the

opinion evidence of Ms. Mack’s treating physicians,” and “not considering the side effects of Ms.

Mack’s medications.” Id. at 23. The Report recommends denying the Commissioner’s motion,

granting Plaintiff’s motion in part, denying her motion in part, and remanding to the ALJ for further

proceedings. Id. at 43.
           Case 1:20-cv-02722-RA-SLC Document 25 Filed 08/17/21 Page 2 of 3



       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The parties may object to a

magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition.” Fed. R. Civ. P. 72(b)(2); see also Report at 44 (advising the parties of 14

day deadline to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b) with

three additional days where service is made under Fed. R. Civ. P. 5(b)(2)(C), (D), or (F)). To date, no

party has filed an objection, and the time to object has expired. “When the parties make no objections

to the Report, the Court may adopt the Report if ‘there is no clear error on the face of the record.’”

Smith v. Corizon Health Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL 6123563, at *1 (S.D.N.Y.

Oct. 16, 2015) (quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)).

“Furthermore, if as here . . . the magistrate judge’s report states that failure to object will preclude

appellate review and no objection is made within the allotted time, then the failure to object generally

operates as a waiver of the right to appellate review.” Hamilton v. Mount Sinai Hosp., 331 F. App’x

874, 875 (2d Cir. 2009) (citations omitted); see also Report at 44.

       As no objections to Judge Cave’s Report were filed, the Court reviews the Report for clear

error. After careful consideration of the record, the Court finds no clear error and thus adopts the

Report in its entirety. Accordingly, Plaintiff’s motion is granted, in part, to the extent she seeks

reversal of the ALJ Decision; and denied, in part, to the extent she solely seeks remand for a

calculation of benefits. The Commissioner’s motion is denied, and the case shall be remanded to the

ALJ for further proceedings in accordance with the Report.




                                                      2
            Case 1:20-cv-02722-RA-SLC Document 25 Filed 08/17/21 Page 3 of 3



         The Clerk of Court is respectfully directed to terminate the motions pending at Dkt. 18, 21.

SO ORDERED.

Dated:      August 17, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                     3
